Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on December 7, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BB&T CORPORATION (Exact name of registrant as specified in its charter) NORTH CAROLINA (State or other jurisdiction of incorporation of organization) 56-0939887 (I.R.S. Employer Identification Number) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices, including zip code) BB&T CORPORATION 2 (Full title of the plan) M. Patricia Oliver Executive Vice President, General Counsel, Secretary and Chief Corporate Governance Officer BB&T Corporation 200 West Second Street 3rd Floor Winston-Salem, North Carolina 27101 (336) 733-2180 (Name, address and telephone number, including area code, of agent for service) CALCULATION OF REGISTRATION FEE Proposed Proposed Title of maximum maximum securities Amount offering aggregate Amount of to be to be price offering registration registered registered per share (1) price (1) fee (1) Common Stock, par value $5.00 per share 10,000,000 $35.55 $355,500,000 $10,913.85 (1) Pursuant to Rule 457(c) and (h)(1), based on the average ($35.55) of the high ($35.92) and low ($35.18) prices of the Company's Common Stock on December 4, 2007, as reported on the New York Stock Exchange. EXPLANATORY NOTE This Registration Statement is being filed solely for the registration of 10,000,000 additional shares of the common stock, $5.00 par value per share (the Common Stock), of BB&T Corporation (the Company or BB&T) that are issuable in connection with awards under the BB&T Corporation 2004 Stock Incentive Plan, as amended (the Plan). At the Companys Annual Meeting of Shareholders held on April 24, 2007, the shareholders approved amendments to the Plan to authorize the issuance of the shares of BB&T Common Stock that are being registered hereunder. For a description of these amendments, please refer to the Companys Proxy Statement dated March 22, 2007. Pursuant to General Instruction E to Form S-8, the contents of the earlier Registration Statement relating to the Plan (Registration No. 333-116488) are hereby incorporated by reference in this Registration Statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 5 . Interests of Named Experts and Counsel . The legality of the securities offered hereby has been passed upon for the Company by M. Patricia Oliver, Executive Vice President, General Counsel, Secretary and Chief Corporate Governance Officer of BB&T. Ms. Oliver owns shares of BB&Ts Common Stock and holds options to purchase additional shares of BB&Ts Common Stock. Item 8 . Exhibits . The following exhibits are filed as a part of this Registration Statement: Exhibit No. Description 5 Opinion of M. Patricia Oliver, Esq., Executive Vice President, General Counsel, Secretary and Chief Corporate Governance Officer of BB&T. 23.1 Consent of M. Patricia Oliver, Esq., Executive Vice President, General Counsel, Secretary and Chief Corporate Governance Officer of BB&T (included in Exhibit 5.1). 23.2 Consent of PricewaterhouseCoopers LLP. 24.1 Power of Attorney of Directors and Officers of BB&T. 24.2 Certified Resolution of the Board of Directors of BB&T. SIGNATURES THE REGISTRANT Pursuant to the requirements of the Securities Act of 1933, BB&T Corporation certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Winston-Salem, State of North Carolina, on this 7 th day of December , 2007. BB&T CORPORATION By: /s/ M. Patricia Oliver M. Patricia Oliver Executive Vice President,General Counsel, Secretary and Chief Corporate Governance Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated onDecember 7, 2007. /s/ John A. Allison IV* /s/ Christopher L. Henson* Name: John A. Allison IV Name: Christopher L. Henson Title: Chairman of the Board and Title: Senior Executive Vice President Chief Executive Officer and Chief Financial Officer (principal executive officer) (principal financial officer) /s/ Edward D. Vest* /s/ Jennifer S. Banner* Name: Edward D. Vest Name: Jennifer S. Banner Title: Executive Vice President and Title: Director Corporate Controller (principal accounting officer) /s/ Anna R. Cablik* /s/ Nelle Ratrie Chilton* Name: Anna R. Cablik Name: Nelle Ratrie Chilton Title: Director Title: Director /s/ Ronald E. Deal* /s/ Tom D. Efird* Name: Ronald E. Deal Name: Tom D. Efird Title: Director Title: Director /s/ Barry J. Fitzpatrick* /s/ L. Vincent Hackley* Name: Barry J. Fitzpatrick Name: L. Vincent Hackley Title: Director Title: Director /s/ Jane P. Helm* /s/ John P. Howe III, M.D.* Name: Jane P. Helm Name: John P. Howe III, M.D. Title: Director Title: Director /s/ James H. Maynard* /s/ Albert O. McCauley* Name: James H. Maynard Name: Albert O. McCauley Title: Director Title: Director /s/ J. Holmes Morrison* /s/ Nido R. Qubein* Name: J. Holmes Morrison Name: Nido R. Qubein Title: Director Title: Director /s/ E. Rhone Sasser* Name: E. Rhone Sasser Title: Director *By: /s/ M. Patricia Oliver M. Patricia Oliver Attorney-in-Fact EXHIBIT INDEX to Registration Statement on Form S-8 of BB&T Corporation Exhibit No. Description 5 Opinion of M. Patricia Oliver, Esq., Executive Vice President, General Counsel, Secretary and Chief Corporate Governance Officer of BB&T. 23.1 Consent of M. Patricia Oliver, Esq., Executive Vice President, General Counsel, Secretary and Chief Corporate Governance Officer of BB&T (included in Exhibit 5.1). 23.2 Consent of PricewaterhouseCoopers LLP. 24.1 Power of Attorney of Directors and Officers of BB&T. 24.2 Certified Resolution of the Board of Directors of BB&T.
